Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control logic must be shown or the feature(s) canceled from the claim(s).  Control logic device 402 is a motor with a pully in the drawings and it is not understood how a motor with a pully controls the laser and the rest of the apparatus of the instant application as disclosed in the specification. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The recitation of “a gas flow system configured to supply gas into the chamber and flow through the chamber, such that the gas interacts with the the formation of nanoparticles and flows out of the chamber through at least one aperture;” is unclear if the applicant is directing the laser towards one target or all the plurality of targets.
The recitation of “a gas flow system configured to supply gas into the chamber and flow through the chamber, such that the gas interacts with the the formation of nanoparticles and flows out of the chamber through at least one aperture” is unclear if the applicant means the gas flow or the nanoparticles flow. 

Claim 2 recites the limitation "the target carousel".  There is insufficient antecedent basis for this limitation in the claim.  A target is previously identified but a target carousel is not previously recited in the claims.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “a carrier gas” is unclear if the applicant is referring to the carrier gas of claim 1 or is introducing a new carrier gas.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “control logic” is unclear because the applicant cites control logic device 402 in the specification and drawings as being the means that performs the control, however, control logic device 402 is a motor with a pulley in fig. 4.  It is further not understood what this control logic does as it is not positively recited in the specification nor the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 7, 12, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010133019 A Hatono (hereinafter “Hatono”) in view of US6113751A Morgenthaler (hereinafter “Morgenthaler”). 
Regarding claim 1, Hatono teaches, except where struck through, A device comprising: a chamber (nanoparticle generation chamber 103) with at least one aperture (outlet port 203); one or more targets disposed within the chamber (target 107 ); a first laser (laser oscillation device 111) configured to generate a first beam directed toward the target to perform in-situ ablation to form a plume (par. 9); a gas flow system configured to supply gas into the chamber and flow through the chamber (par.42 teaches The gas conveyance pipe 102 branches to some, and it is connected so that flow control may be carried out by the flow controllers 118a, 118b, and 118c to the nanoparticle generation production chamber 103 or the nanoparticle generation production parts 11 0a and 110b), such that the gas interacts with the plume and causes the formation of nanoparticles and flows out of the chamber through at least one aperture (par. 42); .  Hatono does not teach and a second laser configured to generate a second beam directed through the interior of the chamber, through [[the]] at least one aperture, and toward a substrate disposed outside the device, the second laser beam configured to sinter the nanoparticles passing through the aperture on the substrate.  Morgenthaler teaches, and a second laser (laser beam 48) configured to generate a second beam directed through the interior of the chamber (fig. 2), through [[the]] at least one aperture (window 52 in fig. 2), and toward a substrate disposed outside the device (it is obvious to combine the system of Morgenthaler with the nanoparticle generation chamber of Hatono figures 1 and 2 such that Morgenthaler rearranges to work on a substrate outside a chamber), the second laser beam configured to sinter the nanoparticles passing through the aperture on the substrate (column 3 lines 44 to 60 teach the method of sputtering which is analogous to sintering nanoparticles because both processes accomplish the same task of depositing material on a substrate) .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hatono reference, to include and a second laser configured to generate a second beam directed through the interior of the chamber, through [[the]] at least one aperture, and toward a substrate disposed outside the device, the second laser beam configured to sinter the nanoparticles passing through the aperture on the substrate, as suggested and taught by Morgenthaler, for the purpose of providing the deposition of each layer is carefully controlled so that high-quality material is placed only in the locations where it is desired on the substrate surface (column 10 lines 26 to 29).

Regarding claim 7, Hatono teaches, except where struck through, A method comprising: directing a first laser (laser oscillation device 111) toward a target (target 107 ) disposed within the chamber (nanoparticle generation chamber 103; fig. 1 and 2) to perform in-situ ablation to form a laser plume (par. 9; par. 45); supplying gas into the chamber (par. 42), such that the gas interacts with the laser plume (par.42 teaches The gas conveyance pipe 102 branches to some, and it is connected so that flow control may be carried out by the flow controllers 118a, 118b, and 118c to the nanoparticle generation production chamber 103 or the nanoparticle generation production parts 11 0a and 110b), Hatono does not teach causing the formation of nanoparticles, and directs a flow of the nanoparticles toward and through an aperture; and directing a second laser beam toward a substrate disposed at an outlet of the chamber, the second laser beam configured to sinter on the substrate the nanoparticles exiting the nozzle.  Morgenthaler teaches, causing the formation of nanoparticles (column 3 lines 44 to 60 teach the method of sputtering which is analogous to sintering nanoparticles because both processes accomplish the same task of depositing material on a substrate), and directs a flow of the nanoparticles toward and through an aperture (window 52 in fig. 2; it is obvious to combine the system of Morgenthaler with the nanoparticle generation chamber of Hatono figures 1 and 2 such that Morgenthaler rearranges to work on a substrate outside a chamber); and directing a second laser beam (laser beam 48)  toward a substrate disposed at an outlet of the chamber (fig. 2), the second laser beam configured to sinter on the substrate the nanoparticles exiting the nozzle (column 3 lines 44 to 60 teach the method of sputtering which is analogous to sintering nanoparticles because both processes accomplish the same task of depositing material on a substrate).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hatono reference, such that causing the formation of nanoparticles, and directs a flow of the nanoparticles toward and through an aperture; and directing a second laser beam toward a substrate disposed at an outlet of the chamber, the second laser beam configured to sinter on the substrate the nanoparticles exiting the nozzle, as suggested and taught by Morgenthaler, for the purpose of providing the deposition of each layer is carefully controlled so that high-quality material is placed only in the locations where it is desired on the substrate surface (column 10 lines 26 to 29).

Regarding claim 12, Hatono teaches, except where struck through, A method comprising: initiating in-situ ablation (par. 9; par. 45) of a target (target 107 ) to form a plume inside a chamber (nanoparticle generation chamber 103; par. 9; par. 45); supplying gas into the chamber (par. 42), such that the gas interacts with the plume (par.42 teaches The gas conveyance pipe 102 branches to some, and it is connected so that flow control may be carried out by the flow controllers 118a, 118b, and 118c to the nanoparticle generation production chamber 103 or the nanoparticle generation production parts 11 0a and 110b) .  Hatono does not teach and causes formation of nanoparticles; -3-directing the nanoparticles through the interior of the chamber and toward a substrate disposed at an outlet of the chamber; and sintering, on the substrate, the nanoparticles exiting the chamber.  Morgenthaler teaches, and causes formation of nanoparticles (column 3 lines 44 to 60 teach the method of sputtering which is analogous to sintering nanoparticles because both processes accomplish the same task of depositing material on a substrate); -3-directing the nanoparticles through the interior of the chamber and toward a substrate disposed at an outlet of the chamber (window 52 in fig. 2; it is obvious to combine the system of Morgenthaler with the nanoparticle generation chamber of Hatono figures 1 and 2 such that Morgenthaler rearranges to work on a substrate outside a chamber); and sintering, on the substrate, the nanoparticles exiting the chamber (column 3 lines 44 to 60 teach the method of sputtering which is analogous to sintering nanoparticles because both processes accomplish the same task of depositing material on a substrate).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hatono reference, such that and causes formation of nanoparticles; -3-directing the nanoparticles through the interior of the chamber and toward a substrate disposed at an outlet of the chamber; and sintering, on the substrate, the nanoparticles exiting the chamber, as suggested and taught by Morgenthaler, for the purpose of providing the deposition of each layer is carefully controlled so that high-quality material is placed only in the locations where it is desired on the substrate surface (column 10 lines 26 to 29).

Regarding claim 13, Hatono teaches, wherein initiating in-situ ablation includes generating a first laser beam and directing the generated first laser beam through interior of the chamber toward the target (par. 42; fig. 1; fig. 2).  

Regarding claim 18, Hatono teaches, wherein the nanoparticles exiting the chamber comprise a stream and are carried toward the substrate by a flow of a carrier gas (par. 42; par. 43; fig. 1; fig. 2).  

Regarding claim 19, Hatono teaches, wherein the nanoparticles exit the chamber via a nozzle (par.42 teaches The gas conveyance pipe 102 branches to some, and it is connected so that flow control may be carried out by the flow controllers 118a, 118b, and 118c to the nanoparticle generation production chamber 103 or the nanoparticle generation production parts 11 0a and 110b), the nozzle being detachably coupled to the chamber.   Hatono discloses the claimed invention except for the nozzle being detachably coupled to the chamber.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a nozzle detachable, since it have been held that constructing formerly integral structure in various elements involves only routing skill in art.  One would have been motivated to make the elements separable for the purpose of the gas source 101 changes the kind of gas and multiple connections may be made (par. 42).


Claim 2, 3, 4, 8, 9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010133019 A Hatono (hereinafter “Hatono”) in view of US6113751A Morgenthaler (hereinafter “Morgenthaler”) in view of US6491759B1 Christen (hereinafter “Christen”). 

Regarding claim 2, Hatono and Morgenthaler do not teach wherein the target carousel comprises a plate including a plurality of targets about a first side of the plate and a shaft about a second side of the plate opposite the first side, and wherein the first beam performs the in-situ ablation to form the laser plume by focusing on at least one of the targets.  Christen teaches, wherein the target carousel (target carousel 19) comprises a plate (part of target carousel 19 in fig. 2) including a plurality of targets (targets 20; fig. 2; fig. 3a and fig. 3b; column 1 lines 20 to 32) about a first side of the plate and a shaft about a second side of the plate opposite the first side (fig. 2), and wherein the first beam performs the in-situ ablation to form the laser plume by focusing on at least one of the targets (column 4 lines 38 to 48).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hatono and Morgenthaler references, to include wherein the target carousel comprises a plate including a plurality of targets about a first side of the plate and a shaft about a second side of the plate opposite the first side, and wherein the first beam performs the in-situ ablation to form the laser plume by focusing on at least one of the targets, as suggested and taught by Christen, for the purpose of providing the present invention takes advantage of pulsed laser deposition techniques and the continuous composition spread technique to create virtually all desirable materials and overcomes the cross-contamination issues of prior art systems which results in a cost effective approach to combinatorial synthesis (column 11 lines 60 to 65).

Regarding claim 3, Hatono and Morgenthaler do not teach does not teach wherein each target comprises a solid pellet.  Christen teaches, wherein each target comprises a solid pellet (fig. 2, 3a, and 3b show the target 20 to be in a pellet shape).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hatono and Morgenthaler references, such that wherein each target comprises a solid pellet, as suggested and taught by Christen, for the purpose of targets may also be shaped as cubes, cylinders, or any other convenient shape (Christen column 7 lines 20 and 21).

Regarding claim 4, Hatono teaches, wherein the nanoparticles passing through the aperture comprise a stream and are carried toward the substrate by flow of a carrier gas (fig. 2 par. 51).  

Regarding claim 8, Hatono and Morgenthaler do not teach wherein the target .  Christen teaches, wherein the target (target carousel 19) comprises a plate including a plurality of targets (targets 20; fig. 2; fig. 3a and fig. 3b; column 1 lines 20 to 32) about a first side of the plate (part of target carousel 19 in fig. 2) and a shaft about a second side of the plate opposite the first side (fig. 2), and wherein the first laser beam performs the in- situ ablation to form the laser plume by focusing on at least one of the targets (column 4 lines 38 to 48).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hatono and Morgenthaler reference, to include wherein the target , as suggested and taught by Christen, for the purpose of providing the present invention takes advantage of pulsed laser deposition techniques and the continuous composition spread technique to create virtually all desirable materials and overcomes the cross-contamination issues of prior art systems which results in a cost effective approach to combinatorial synthesis (column 11 lines 60 to 65).

Regarding claim 9, Hatono and Morgenthaler do not teach wherein each target comprises a solid pellet.  Christen teaches, wherein each target comprises a solid pellet (fig. 2, 3a, and 3b show the target 20 to be in a pellet shape).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hatono and Morgenthaler references, such that wherein each target comprises a solid pellet, as suggested and taught by Christen, for the purpose of targets may also be shaped as cubes, cylinders, or any other convenient shape (Christen column 7 lines 20 and 21).

Regarding claim 14, Hatono and Morgenthaler do not teach wherein the target comprises a plate including a plurality of targets about a first side of the plate and a shaft about a second side of the plate opposite the first side, and wherein initiating in-situ ablation includes generating directing the generated first laser beam to focus on at least one of the targets.  Christen teaches, wherein the target (target carousel 19) comprises a plate (part of target carousel 19 in fig. 2) including a plurality of targets (targets 20; fig. 2; fig. 3a and fig. 3b; column 1 lines 20 to 32) about a first side of the plate and a shaft about a second side of the plate opposite the first side (fig. 2), and wherein initiating in-situ ablation includes generating directing the generated first laser beam to focus on at least one of the targets (column 4 lines 38 to 48).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hatono and Morgenthaler reference, to include/such that wherein the target comprises a plate including a plurality of targets about a first side of the plate and a shaft about a second side of the plate opposite the first side, and wherein initiating in-situ ablation includes generating directing the generated first laser beam to focus on at least one of the targets, as suggested and taught by Christen, for the purpose of providing the present invention takes advantage of pulsed laser deposition techniques and the continuous composition spread technique to create virtually all desirable materials and overcomes the cross-contamination issues of prior art systems which results in a cost effective approach to combinatorial synthesis (column 11 lines 60 to 65).

Regarding claim 15, Hatono and Morgenthaler do not teach does not teach wherein each target comprises a solid pellet.  Christen teaches, wherein each target comprises a solid pellet (fig. 2, 3a, and 3b show the target 20 to be in a pellet shape).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hatono and Morgenthaler references, such that wherein each target comprises a solid pellet, as suggested and taught by Christen, for the purpose of targets may also be shaped as cubes, cylinders, or any other convenient shape (Christen column 7 lines 20 and 21).


Claim 5, 6, 10, 11, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010133019 A Hatono (hereinafter “Hatono”) in view of US6113751A Morgenthaler (hereinafter “Morgenthaler”) in view of US6491759B1 Christen (hereinafter “Christen”) in view of US 11059128 B2 Darwish (hereinafter “Darwish”). 
Regarding claim 5, Hatono, Morgenthaler, and Christen do not teach further comprising control logic configured to control thermalization dynamics of the plume and the stream of the nanoparticles by selectively adjusting respective fluence of each of the first and second lasers, repetition rate, and a flow rate of the gas.  Darwish teaches, further comprising control logic configured to control thermalization dynamics of the plume and the stream of the nanoparticles by selectively adjusting respective fluence of each of the first and second lasers, repetition rate, and a flow rate of the gas (column 2 lines 7 to 19 teach that it is common in the art to control selection of laser power, wavelength, fluence, and pulse rate; column 17 lines 44 to 65 teach the controlling of fluence through power rotating Glan-Thompson polarizers).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hatono, Morgenthaler, and Christen references, such that further comprising control logic configured to control thermalization dynamics of the plume and the stream of the nanoparticles by selectively adjusting respective fluence of each of the first and second lasers, repetition rate, and a flow rate of the gas, as suggested and taught by Darwish, for the purpose of providing the advantage that the separate laser beams may have wavelength, energy, fluence, and focus properties individual tailored for each separate respective target (column 9 lines 25 to 30).

Regarding claim 6, the examiner wishes to point out to applicant that claims 1-5 are directed towards an apparatus and as such are examined under such conditions. The material worked upon or the process of using the apparatus is viewed as recitation of intended use in claim 6 is given patentable weight only to the extent that structure is added to the claimed apparatus (Please see MPEP 2114 R1-2115 R2 for further details).  Hatono, Morgenthaler, and Christen do not teach wherein the nanoparticles are one of amorphous and crystalline.  Darwish teaches, wherein the nanoparticles are one of amorphous and crystalline (column 1 lines 53 to 67 and column 17 lines 26 to 46 teach nanocrystals which are obvious to be crystalline).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hatono, Morgenthaler, and Christen references, such that wherein the nanoparticles are one of amorphous and crystalline, as suggested and taught by Darwish, for the purpose of providing the organic polymer may be advantageously deposited using MAPLE techniques; whereas, the nanocrystal may be deposited by direct laser ablation techniques (column 1 lines 53 to 67).

Regarding claim 10, Hatono and Morgenthaler do not teach wherein at least two pellets comprise different materials from one another, such that consecutively performing, for each of the materials, the in-situ ablation to form the laser plume, supplying the gas to cause condensation and formation of the nanoparticles, and sintering the nanoparticles on the substrate causes formation of a multifunctional material.  Christen teaches, except where struck through, wherein at least two pellets comprise different materials from one another (column 7 lines 22 to 30), such that consecutively performing, for each of the materials, the in-situ ablation to form the laser plume (column 7 lines 36 to 61), Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hatono and Morgenthaler reference, to include wherein at least two pellets comprise different materials from one another, such that consecutively performing, for each of the materials, the in-situ ablation to form the laser plume, for the purpose of providing the present invention takes advantage of pulsed laser deposition techniques and the continuous composition spread technique to create virtually all desirable materials and overcomes the cross-contamination issues of prior art systems which results in a cost effective approach to combinatorial synthesis (column 11 lines 60 to 65).  Hatono, Morgenthaler, and Christen do not teach supplying the gas to cause condensation and formation of the nanoparticles, and sintering the nanoparticles on the substrate causes formation of a multifunctional material.  Darwish teaches, supplying the gas to cause condensation and formation of the nanoparticles, and sintering the nanoparticles on the substrate (column 10 lines 3-14) causes formation of a multifunctional material (column 1 lines 38 to 49 teach Applications vary from miniature chemical and biosensors, light emitters, detectors of e-m radiation from IR to gamma, etc.).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hatono, Morgenthaler, and Christen references, to include supplying the gas to cause condensation and formation of the nanoparticles, and sintering the nanoparticles on the substrate causes formation of a multifunctional material, as suggested and taught by Darwish, for the purpose of providing the organic polymer may be advantageously deposited using MAPLE techniques; whereas, the nanocrystal may be deposited by direct laser ablation techniques (column 1 lines 53 to 67).

Regarding claim 11, Darwish teaches, wherein the multifunctional material comprises a hybrid material including a composite having at least two constituent materials (column 1 lines 58 to 61).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hatono, Morgenthaler, and Christen references, such that wherein the multifunctional material comprises a hybrid material including a composite having at least two constituent materials, as suggested and taught by Darwish, for the purpose of providing the advantage that Multiple ablation modes may be concurrently employed at the various targets, including, but not limited to pulsed laser, MAPLE, IR-M APLE and other modes (column 1 lines 65 to 68).

Regarding claim 16, Hatono and Morgenthaler do not teach wherein at least two pellets comprise different materials from one another, such that consecutively initiating, for each of the materials, the in-situ ablation to form the laser plume, supplying the gas to cause formation of the nanoparticles, directing the nanoparticles, and sintering the nanoparticles on the substrate causes formation of a multifunctional material.  Christen teaches, except where struck through, wherein at least two pellets comprise different materials from one another (column 7 lines 22 to 30), such that consecutively initiating, for each of the materials, the in-situ ablation to form the laser plume (column 7 lines 36 to 61), Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hatono and Morgenthaler reference, such that wherein at least two pellets comprise different materials from one another, such that consecutively initiating, for each of the materials, the in-situ ablation to form the laser plume, supplying the gas to cause formation of the nanoparticles, directing the nanoparticles, and sintering the nanoparticles on the substrate causes formation of a multifunctional material, as suggested and taught by Christen, for the purpose of providing the present invention takes advantage of pulsed laser deposition techniques and the continuous composition spread technique to create virtually all desirable materials and overcomes the cross-contamination issues of prior art systems which results in a cost effective approach to combinatorial synthesis (column 11 lines 60 to 65).  Hatono, Morgenthaler, and Christen do not teach supplying the gas to cause formation of the nanoparticles, directing the nanoparticles, and sintering the nanoparticles on the substrate causes formation of a multifunctional material. Darwish teaches, supplying the gas to cause formation of the nanoparticles, directing the nanoparticles, and sintering the nanoparticles on the substrate causes formation of a multifunctional material (column 1 lines 38 to 49 teach Applications vary from miniature chemical and biosensors, light emitters, detectors of e-m radiation from IR to gamma, etc.).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hatono, Morgenthaler, and Christen references, to include supplying the gas to cause formation of the nanoparticles, directing the nanoparticles, and sintering the nanoparticles on the substrate causes formation of a multifunctional material, as suggested and taught by Darwish, for the purpose of providing the organic polymer may be advantageously deposited using MAPLE techniques; whereas, the nanocrystal may be deposited by direct laser ablation techniques (column 1 lines 53 to 67).

Regarding claim 17, Darwish teaches, wherein the multifunctional material comprises a hybrid material including a composite having at least two constituent materials (column 1 lines 58 to 61).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hatono, Morgenthaler, and Christen references, such that wherein the multifunctional material comprises a hybrid material including a composite having at least two constituent materials, as suggested and taught by Darwish, for the purpose of providing the advantage that Multiple ablation modes may be concurrently employed at the various targets, including, but not limited to pulsed laser, MAPLE, IR-M APLE and other modes (column 1 lines 65 to 68).

Regarding claim 20, the examiner wishes to point out to applicant that claims 1-5 are directed towards an apparatus and as such are examined under such conditions. The material worked upon or the process of using the apparatus is viewed as recitation of intended use in claim 6 is given patentable weight only to the extent that structure is added to the claimed apparatus (Please see MPEP 2114 R1-2115 R2 for further details).  Hatono, Morgenthaler, and Christen do not teach wherein the nanoparticles are one of amorphous and crystalline.  Darwish teaches, wherein the nanoparticles are one of amorphous and crystalline (column 1 lines 53 to 67 and column 17 lines 26 to 46 teach nanocrystals which are obvious to be crystalline).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hatono, Morgenthaler, and Christen references, such that wherein the nanoparticles are one of amorphous and crystalline, as suggested and taught by Darwish, for the purpose of providing the organic polymer may be advantageously deposited using MAPLE techniques; whereas, the nanocrystal may be deposited by direct laser ablation techniques (column 1 lines 53 to 67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        /JOEL M ATTEY/Primary Examiner, Art Unit 3763